Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered December 18, 2001, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
In satisfaction of a three-count indictment, defendant pleaded guilty to the crime of burglary in the second degree and executed an unrestricted waiver of his right to appeal. He was sentenced to a prison term of eight years and four years’ postrelease supervision. In view of defendant’s waiver of his right to appeal as part of the plea agreement, his challenge to the sentence as harsh and excessive is not preserved for our review (see People v Hidalgo, 91 NY2d 733, 737 [1998]; People v Allen, 301 AD2d 874, 875 [2003], lv denied 99 NY2d 652 [2003]).
Mercure, J.P., Spain, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.